Citation Nr: 0637106	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to December 1979.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Portland RO.

The issues of service connection for PTSD and whether new and 
material evidence has been received to reopen a claim of 
service connection for left ear hearing loss are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on her part is required.


FINDING OF FACT

Depression was not manifested in service and a preponderance 
of the evidence is against a finding that the veteran's 
depression is related to her service.


CONCLUSION OF LAW

Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.155(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to  notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A November 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support her 
claim, and advised her of her and VA's responsibilities in 
the development of the claim.  An October 2004 letter 
provided additional notice to submit evidence in her 
possession.  While the veteran did not receive notice 
regarding the rating of the disability at issue or effective 
dates of awards (Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter of consideration 
herein.

An October 2004 statement of the case (SOC) outlined the 
regulation implementing the VCAA, notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claim.  As the veteran 
has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given, she is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained to 
include all evidence constructively of record.  VA arranged 
for the veteran to be examined, but she failed to report.  
Evidentiary development has been completed to the extent 
possible.  The veteran has not identified any pertinent 
records that are outstanding.  It is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).
II. Factual Background

No pertinent abnormalities were noted on service enlistment 
examination.  Treatment records and a separation examination 
report do not include any complaints, findings, or diagnoses 
of depression.  A medical history report associated with her 
service separation examination indicates she had not had 
depression or excessive worrying, or nervous trouble of any 
sort.

An October 2001 VA treatment records notes the veteran had a 
past medical history of depression.  The remaining records 
from December 2001 to March 2003, in pertinent part, show a 
diagnosis of major depression and treatment for such 
disability.

In April 2003, the veteran was scheduled for a VA 
examination; she failed to report.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be give to the claimant.  
38 U.S.C.A. § 5107(b).

Here, the record amply shows that the veteran currently has 
psychiatric disability characterized as depression/major 
depression.  However, there is no evidence that such 
disability was manifested in service.  On service separation 
examination psychiatric evaluation was normal, and in 
associated history the veteran specifically denied she had 
had depression or other psychiatric problems in service.  The 
first clinical notation of this disability was in 2001, more 
than 20 years postservice.  Such a lengthy time interval 
between service and the earliest postservice clinical 
notation of a disability for which service connection is 
sought is, of itself, a negative factor for consideration in 
determining whether a disability might be service related.  
There is no competent evidence that links the veteran's major 
depression to service. Significantly, she failed to report 
for a VA psychiatric examination scheduled to determine, in 
part, the etiology of her psychiatric disability.  Thus, the 
determination must be based on the record, as it exists.  The 
veteran's own assertion that her depression is related to 
service is not competent evidence.  She is a layperson, 
untrained in determining medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without any competent 
evidence that relates the veteran's depression to her 
service, the preponderance of the evidence is against this 
claim. Accordingly, it must be denied.


ORDER

Service connection for depression is denied.


REMAND

The veteran also seeks service connection for PTSD on the 
basis that such disability stems from a personal assault in 
service.  Such claim must be developed in accordance with 
38 C.F.R. § 3.304 (f)(3).  Significantly, while the veteran 
did not return a PTSD questionnaire, the record is not 
entirely silent regarding her allegations of stressor events 
in service.  See March 18, 2002 VA outpatient record (wherein 
the veteran describes 2 stressor events in service, one a 
physical assault).  Notably, the latter event (a personal 
physical assault when she was struck in the face on her 
birthday in 1976 (November 10) appears to be corroborated by 
the service medical records which show she was seen (as 
alleged) for the injuries she sustained from such trauma.  
Significantly, the veteran has also reported that she was 
traumatized by sexual assaults by her father when she was a 
child.  It is also noteworthy that the veteran failed to 
report for a VA examination scheduled to determine (in part) 
whether any current PTSD is related to a stressor event in 
service.  There is no documentation in the record that the 
veteran was advised that such examination was critical in the 
development of her claim.

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, 
notice to the claimant must include notice regarding the 
meaning of new and material evidence (to include with some 
specificity of what would be new and material evidence), as 
well as what evidence and information was necessary to 
substantiate the underlying claim.

Here, while a November 2002 letter provided the veteran ample 
notice of what is necessary to substantiate the underlying 
claim of service connection for left ear hearing loss, she 
was not provided information regarding the type of notice 
that is necessary in a claim to reopen in accordance with the 
Court's guidelines in Kent.

In addition, in Dingess/Hartman, supra, the Court held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include regarding 
degree of disability and effective date of disability).  
Here, the veteran has not been provided this notice.  Since 
the case is being remanded anyway, there is an opportunity to 
correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim seeking to 
reopen a claim of service connection for 
left ear hearing loss, the RO should 
provide the veteran notice in accordance 
with Kent, supra (to include an 
explanation of the basis for the previous 
denial of the claim and what type of 
evidence would be considered new and 
material).  The RO should also provide 
the veteran notice regarding ratings of 
disabilities and effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.  The 
veteran should have ample opportunity to 
respond.

2.  The RO should again provide the 
veteran a PTSD questionnaire and advise 
her that her response is critical to her 
claim seeking service connection for 
PTSD, as only confirmed/adequately 
corroborated stressors will be considered 
when she is evaluated and the claim is 
adjudicated.  She should be advised of 
the various ways in which a stressor 
event in a personal/sexual assault PTSD 
case may be corroborated (i.e., 
3.304(f)(3)).  

3.  After she responds to the PTSD 
questionnaire (and any further 
development regarding stressor events in 
service suggested by her response is 
completed), or in the event she does not 
respond within the time provided, the RO 
should make a specific determination as 
to what stressor event(s) in service are 
confirmed (noting that the veteran's 
service medical records confirm a 
personal assault on 10 November 1976, as 
she reported to a clinician).  

4.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether she has PTSD based 
on a stressor event in service.  In 
conjunction with the scheduling of the 
examination, the appellant must be 
advised that her appearance for 
examination is critical to her claim 
seeking service connection for PTSD.  The 
RO must advise the examiner what stressor 
event(s) in service is(are) 
confirmed/sufficiently corroborated.  The 
examiner must review the veteran's 
complete claims file in conjunction with 
the examination (the RO must ensure that 
it is available to the examiner for 
review).  Upon review of the claims file 
and examination of the veteran, the 
examiner should offer an opinion as to 
whether or not the veteran has PTSD based 
on a stressor event in service.  The 
examiner must explain the rationale for 
all opinions given.

5.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran and her representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


